07/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0195


                                       DA 21-0195
                                    _________________

IN RE THE MARRIAGE OF:

TIFFANEY GRIGG,

             Petitioner and Appellee,
                                                                     ORDER
      and

PETER GRIGG,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Peter Grigg, to all counsel of record,
and to the Honorable Matthew J. Cuffe, District Judge.

                                                  For the Court,




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                      July 20 2022